 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
      E.L.A. and O.L.C.,
                                                           Case No. 2:20-cv-1524-RAJ
 9
                           Plaintiffs,
                                                           DECLARATION OF SYDNEY
10
                      v.                                   MALTESE IN SUPPORT OF
                                                           OPPOSITION TO MOTION TO
11
      UNITED STATES OF AMERICA,                            TRANSFER VENUE AND PARTIAL
                                                           MOTION TO DISMISS
12
                           Defendant.
13

14 I, Sydney Maltese, declare as follows:

15          1.       I submit this declaration in support of Plaintiffs E.L.A. and O.L.C.’s opposition to

16 Defendant’s motion to transfer venue and partial motion to dismiss. I am over the age of 18, have

17 personal knowledge of the facts set forth herein, and, if called as a witness, I could and would

18 testify competently as set forth below.

19          2.       I am a paralegal with the Northwest Immigrant Rights Project, counsel of record

20 for Plaintiffs.

21

22

23

24 DECL. OF SYDNEY MALTESE IN OPP.
   TO MOT. TO TRANSFER VENUE AND PARTIAL
                                                             NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                                                 615 Second Avenue, Suite 400
     MOT. TO DISMISS                                                                       Seattle, WA 98104
     Case No. 2:20-cv-1524-RAJ                                                            Tel. (206) 957-8611
 1          3.      Attached as Exhibit A is a true and correct copy of U.S. Department of Homeland

 2 Security Notice of Release and Proof of Service for plaintiff E.L.A., documenting release under

 3 the category of parole, dated March 6, 2019.

 4                  I declare under penalty of perjury under the laws of the state of Washington and

 5 the laws of the United States that the foregoing is true and correct.

 6                  Executed this 8th day of February, 2021, in Seattle, Washington.

 7
                                                                 ___________________________
 8                                                               Sydney Maltese

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 DECL. OF SYDNEY MALTESE IN OPP.
   TO MOT. TO TRANSFER VENUE AND PARTIAL
                                                            NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                                               615 Second Avenue, Suite 400
     MOT. TO DISMISS                                                                     Seattle, WA 98104
     Case No. 2:20-cv-1524-RAJ                                                          Tel. (206) 957-8611
 1

 2                                  CERTIFICATE OF SERVICE

 3         I hereby certify that on February 8, 2021, I electronically filed the foregoing with the

 4 Clerk of the Court using the CM/ECF system, which will send notification of such filing to those

 5 attorneys of record registered on the CM/ECF system.

 6         DATED this 8th day of February, 2021.

 7         s/ Aaron Korthuis
           Aaron Korthuis
 8         Northwest Immigrant Rights Project
           615 Second Avenue, Suite 400
 9         Seattle, WA 98104
           (206) 816-3872
10         (206) 587-4025 (fax)

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     DECL. OF SYDNEY MALTESE IN OPP.                            NORTHWEST IMMIGRANT RIGHTS PROJECT
     TO MOT. TO TRANSFER VENUE AND PARTIAL                                   615 Second Avenue, Suite 400
     MOT. TO DISMISS                                                                   Seattle, WA 98104
     Case No. 2:20-cv-1524-RAJ                                                        Tel. (206) 957-8611
